     Case 1:19-cv-01220-DAD-JLT Document 34 Filed 07/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JORGE FERNANDEZ,                                 No. 1:19-cv-01220-DAD-JLT (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS AND DENYING
             v.
                                                       PLAINTIFF’S MOTION FOR PRELIMINARY
14    SATTERFIELD, et al.,                             INJUNCTION

15                       Defendants.                   (Doc. Nos. 26, 27)
16

17          Plaintiff Jorge Fernandez is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United
19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 21, 2020, the assigned magistrate judge issued the pending findings and
21   recommendations, recommending that plaintiff’s motion for a preliminary injunction (Doc. No.
22   26) be denied. (Doc. No. 27.) Specifically, the magistrate judge found that plaintiff failed to
23   show that he is likely succeed on the merits of his claims or that he will suffer irreparable harm if
24   the court denies his requested relief. (Id. at 2-3.) The magistrate judge also found that plaintiff’s
25   requested relief is overly broad. (Id. at 3.) The findings and recommendations were served on
26   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)
27   days of service. (Id.) Plaintiff has not filed any objections, and the time in which to do so has
28   since passed.
     Case 1:19-cv-01220-DAD-JLT Document 34 Filed 07/07/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 3   recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 21, 2020 (Doc. No. 27) are

 6                  adopted in full; and,

 7          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 26) is denied.

 8   IT IS SO ORDERED.
 9
        Dated:     July 7, 2020
10                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
